Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kristoffersen (US 2004/0254459 A1).
Regarding claims 1 and 9-10, Kristoffersen discloses an ultrasonic imaging apparatus comprising:
a plurality of transducers that transmit ultrasonic waves [0028 ultrasound system 100 includes a transmitter 102 which drives transducers 104 within a probe 106 to emit pulsed ultrasonic signals into a body]; and
a transmission unit [fig. 5 shows three power supplies V+ -V and ground which can pulse output #164 by way of switches SW1, SW2, and SW3] that supplies drive signals to the plurality of transducers [0011 transmitter driving the transducer with a multi-level pulse sequence including a series of pulse], wherein the transmission unit includes an amplitude control voltage generation unit and a transmission circuit unit, and the amplitude control voltage generation unit and the transmission circuit unit are connected to a common voltage power supply [0011 the series of 
the amplitude control voltage generation unit receives an output voltage of the voltage power supply and an attenuation degree setting signal instructing an attenuation degree of the drive signal for each of the transducers for weighting for the drive signal, and generates an amplitude control voltage corresponding to a voltage obtained by attenuating the output voltage of the voltage power supply by the attenuation degree [0053 and figs. 4 and 14 depict generating additional intermediate voltage levels with respect to the positive and negative high voltages by incorporating additional switches, for example intermediate voltage levels having up to five different voltage levels], and
the transmission circuit unit reduces an absolute value [fig. 14 shows that +V -V and G voltages are less than +2V or -2V voltage levels] of the output voltage of the voltage power supply to a value corresponding to the amplitude control voltage [figs. 6-7 depicts simpler three voltage level examples with positive and negative voltage square waves for driving transducer], and generates a drive signal having a predetermined waveform [0045 pulse sequence illustrates the resultant output waveform based on control waveforms] whose amplitude is the voltage after the reduction for each of the transducers [fig. 14 shows more complicated composite signal with five different voltage levels].
Regarding claim 2, Kristoffersen also teaches the ultrasonic imaging apparatus according to claim 1, wherein the output voltage of the voltage power supply is variable and is changed according to an imaging mode [0010 The series of pulses includes at least three pulses having three 
Regarding claim 3, Kristoffersen also teaches the ultrasonic imaging apparatus according to claim 1, wherein the transmission circuit unit and the amplitude control voltage generation unit are disposed for each of the transducers [0041 multi-level pulser 150 of FIG. 4 interconnected with a controller 166. The controller 166 connects to and controls each of the switches SW1 152, SW2 154, and SW3 156. The controller 166 may be included in the transmitter 102 (FIG. 1) or may be located separately within the ultrasound system 100 or within another piece of hardware].
Regarding claim 5, Kristoffersen also teaches the ultrasonic imaging apparatus according to claim 1, further comprising: a transmission control unit that generates the attenuation degree setting signal for each of the transducers and outputs the signal to the amplitude control voltage generation unit [0005 A controller 180 controls the switches SW1 1 172 and SW2 1 174 to produce an output waveform on output 182.].
Regarding claim 6, Kristoffersen also teaches the ultrasonic imaging apparatus according to claim 1, wherein the voltage power supply outputs a positive voltage and a negative voltage, the amplitude control voltage generation unit generates, as the amplitude control voltage, two types of amplitude control voltages, that is, a positive-side amplitude control voltage and a negative-side amplitude control voltage, and the transmission circuit unit reduces an absolute value of the positive voltage output from the voltage power supply to a value corresponding to the positive-side amplitude control voltage, reduces an absolute value of the negative voltage to a value corresponding to the negative-side amplitude control voltage, and generates the drive signal with the positive voltage after the reduction as a positive-side amplitude and the negative voltage after 
Regarding claim 8, Kristoffersen also teaches the ultrasonic imaging apparatus according to claim 1, further comprising: an apparatus main body and an ultrasonic probe connected to the apparatus main body by a cable [0028 ultrasound system 100 includes a transmitter 102 which drives transducers 104 within a probe 106], wherein the transducer, the transmission circuit unit, and the amplitude control voltage generation unit are disposed in the ultrasonic probe [fig. 2 shows transducer probe #10 with external transmitter #12 connected by cable; 0039 however states that the multi-level pulser may be included in the ultrasound probe #106].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen (US 2004/0254459 A1) as applied to claim 1 above, and further in view of Gao (2014, IEEE).
Regarding  Claim 4, Kristoffersen does not explicitly teach … and yet Gao teaches the ultrasonic imaging apparatus according to claim 1, wherein the amplitude control voltage generation unit [pg. 373, digital pulser for high voltage ultrasound transmitter; fig. 1 depicts overall block diagram including voltage attenuator] includes a reference voltage generation unit that generates a reference voltage from the output voltage of the voltage power supply [fig 3 shows 0 buffer, MOS output transistor Mb, and source resistor Rb which appears identical to instant fig. 7], a voltage-current conversion unit that converts the reference voltage into a current [pg. 374, col. 2 and fig. 2 describes that current mirror facilitates setting output current with applied voltages as in eq. 1], a current control unit that attenuates the current obtained by conversion of the voltage-current conversion unit according to the attenuation degree setting signal [fig. 2 shows both positive and negative side adjustable current sources in buffer output (i.e., arrows drawn through current sources with arrow circled)], and a current-voltage conversion unit that generates the amplitude control voltage by converting the current attenuated by the current control unit into a voltage [fig. 2 shows Vout finally as output to transducer modeled as RL and CL in parallel].
It would have been obvious to implement the multi voltage level pulser as taught by Kristoffersen, with the pulser/amplifier using voltage controlled current source as taught by Gao because this results in a good slew rate and power efficiency (Gao) [abstract].
Regarding Claim 7, Kristoffersen as modified by Gao teaches the ultrasonic imaging apparatus according to claim 4, further comprising: a current source that adds a current for canceling an offset voltage generated by the transmission circuit unit to a current output from the current control unit [fig. 2 depicts additional bias current sources in output stage].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645